Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts (US Pub. No. 2002/0149571 A1) shows an input device (Figs. 1A and 1B and para. 83) comprising: a position detection portion (i.e. touch surface 103a) including a main surface that faces up (Figs. 1A and 1B and para. 84), the position detection portion configured to detect a position where an external force is applied on the main surface (i.e. touched, para. 43);  a cover member (104a/108/120/119) separated upward from a specific portion of the main surface (Figs. 1A and 1B and paras. 84 and 94), the cover member covering the specific portion and exposing an operation portion of the main surface (Figs. 1A – 1B), the operation portion excluding the specific portion (Figs. 1A – 1B ); a base portion 104a/120/119 provided above a separate portion that is a portion of the specific portion and is separated from the operation portion (Figs. 1A – 1B and paras. 84 and 94), the base portion being in contact with the cover member (Figs. 1A – 1B); and a flexible portion 120/119 extending from the base portion toward the operation portion and being in contact with an adjacent portion that is a portion of the specific portion and is located between the operation portion and the separate portion (Figs. 1A and 1B and para. 94), the flexible portion being separated downward from the cover member and flexible with respect to the base portion (Figs. 1A and 1B and para. 94), wherein an end of the flexible portion that is on .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that only an end of the flexible portion that is on a side of the base portion is in contact with a part of the adjacent portion that is on a side of the base portion, and another part of the flexible portion that is exclusive of the end is not in contact with the adjacent portion, and the other part of the flexible portion that is on a side of the operation portion is gradually separated upward from the adjacent portion as the other part of the flexible portion approaches the operation portion.
	The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2, 3, 5 and 7 are allowable at least by virtue of their dependence on claim 1.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627